The plaintiff in error, hereinafter called the defendant, was by information charged with the unlawful manufacturing of whisky, and was tried and convicted of an attempt to manufacture whisky; was sentenced to pay a fine of $100 and costs and be confined in the county jail for a period of 30 days. From which judgment and sentence the defendant has appealed to this court.
The transcript of the record was filed in this court on June 4, 1928. No brief has been filed in support of the defendant's appeal. Where no briefs are filed, the court will examine the record proper, and if there have been no fundamental or prejudicial errors committed by the trial court the judgment will be affirmed.
After a careful examination of the record, the court finds that the information is sufficient to charge an offense, that the instructions fairly stated the law, and that the defendant was accorded a fair trial. The judgment of the lower court is affirmed.
EDWARDS, P.J., concurs.
CHAPPELL, J., absent, not participating. *Page 322